Exhibit 99.1 FOR IMMEDIATE RELEASE Veeva Systems Acquires Zinc Ahead Leading providers join to deliver the most complete commercial content management solution for the life sciences industry Combination set to transform productivity and compliance across the digital supply chain PLEASANTON, CA & OXFORD, UK — Sept. 29, 2015 — Veeva Systems Inc. (NYSE: VEEV) today announced it has acquired Zinc Ahead, a leading provider of commercial content management solutions. Veeva and Zinc Ahead are joining forces to address the growing need for end-to-end compliance management that reduces regulatory risk and boosts operational efficiency as companies face increasing volumes of content, a proliferation of digital channels, and increased regulatory scrutiny.
